Orders of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent John S. Cullinane is suspended from the practice of law for three months. Respondent John S. Cullinane shall reimburse the Disciplinary Fund for any Ghent Protection payments arising from his conduct prior to the termination of the period of suspension. The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent Thomas Brian Tobin is suspended from the practice of law for three months. Respondent Thomas Brian Tobin shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.